Citation Nr: 0123720	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-06 896	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for a psychiatric 
disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1948 to March 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which essentially denied a compensable 
rating for the veteran's service-connected psychiatric 
disability.


REMAND

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  The veteran's claim has not been considered under 
the amended statutes and regulations.  Therefore, the 
application must be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Additionally, the record reflects that the veteran submitted 
an April 2000 letter from a Board certified psychiatrist, 
Norman J. Toth, D.O.  On remand it should be clarified 
whether the veteran has received any additional treatment 
from Dr. Toth, and if so, the RO should, after obtaining the 
necessary waiver from the veteran, obtain such treatment 
records.  

Service connection is currently in effect for schizophrenic 
reaction, paranoid type, rated as noncompensable from April 
2000.  The record shows that a 70 percent rating was in 
effect from May 1946 to May 1966 and that the veteran's 
compensation was suspended due to his failure to report for 
VA examinations scheduled in 1966.  On VA examination in 
January 2001, the diagnosis was anxiety disorder, NOS.  The 
examining physician recommended diagnostic psychological 
tests to help delineate the current diagnosis.  There is no 
indication that any psychological testing was been conducted.  
On VA examination in February 2001, conducted by a 
psychologist, the diagnosis was brief psychotic reaction by 
history and schizotypical personality disorder.  Given the 
conflicting diagnoses shown on the recent VA examinations, 
the Board concludes that an additional examination for the 
purpose of clarifying the current diagnosis and affording the 
veteran any necessary psychological testing is warranted. 

The Board also notes that the findings made on the VA 
examinations in January and February 2001 are inadequate to 
rate the current severity of the veteran's psychiatric 
disability under the applicable criteria for rating 
psychiatric disorders.  For instance, on the January 2001 VA 
examination it was noted that the veteran reported that he 
worked in construction after the military and retired 
approximately 10 years ago.  The veteran's wife reported that 
he was becoming very upset by the congestion and the traffic 
to get to work.  There was no further information provided, 
in either VA examination, regarding the veteran's work 
history, and no additional findings were made as to the 
effect of the veteran's service-connected psychiatric 
disability on his industrial ability.  Also, there is a 
discrepancy in the GAF scores assigned, as on VA examination 
in January 2001 a GAF score of 40-45 was assigned and in 
February 2001 a GAF score of 60 was assigned, and neither 
examiner provided an explanation for the GAF score assigned.  
In light of these deficiencies, the veteran should be 
scheduled for another VA psychiatric examination.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)) are fully met.  

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for his psychiatric disability since 
April 2000.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
The veteran should also be asked to 
specify whether he has received treatment 
from Dr. Toth, and, if so, he should 
complete an authorization for release of 
information so that the RO may obtain 
treatment records from Dr. Toth.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
ascertain the nature and current severity 
of his psychiatric disability.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination and the examiner should 
specifically note that the file has been 
reviewed.  Such tests as the examiner 
deems necessary should be performed, 
including psychological testing.  The 
examiner should provide the current 
diagnosis for the veteran's psychiatric 
disability and state an opinion as to 
whether the currently diagnosed 
psychiatric disorder is related to the 
service-connected schizophrenic reaction 
and/or to his active service.  The 
examiner should also specifically note 
the impact of the veteran's psychiatric 
disability on his social and industrial 
adaptability.  A GAF score should be 
provided, and the examiner should explain 
the meaning of any score.  The examiner 
should also provide supporting rationale 
for any opinion rendered.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


